NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        RANULFO PEREZ, Appellant.

                             No. 1 CA-CR 15-0651
                               FILED 10-27-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-003298-001
             The Honorable Roland J. Steinle, Judge Retired

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Christopher V. Johns
Counsel for Appellant
                             STATE v. PEREZ
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Donn Kessler joined.


C A T T A N I, Judge:

¶1            Ranulfo Perez appeals his convictions and sentences for
discharging a firearm at a structure, drive-by shooting, aggravated assault,
and unlawful discharge of a firearm. Perez’s counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), certifying that, after a diligent search of the record, he
found no arguable question of law that was not frivolous. Perez was given
the opportunity to file a supplemental brief, but did not do so. Counsel asks
this court to search the record for reversible error. See State v. Clark, 196
Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the record, we affirm
Perez’s convictions and sentences as modified to reflect 150 days of
presentence incarceration credit.

             FACTS AND PROCEDURAL BACKGROUND

¶2          Perez attended a pool party at an apartment complex in
Phoenix. A neighbor and the neighbor’s girlfriend (“M.P.”) were also at the
party. Several of the attendees, including Perez, were drinking and
smoking marijuana.

¶3            Perez pulled down M.P.’s bikini bottom to see her tattoo and
pushed her into the pool during the party. Shortly thereafter, the neighbor
and M.P. returned to their nearby apartment in the complex. Perez testified
that although he did not remember either pulling down M.P.’s bikini
bottom or pushing her into the pool, he went to the neighbor’s house to
apologize for offending them. When the neighbor opened the door, he
punched Perez in the face, knocking him to the ground, and when Perez
got up the neighbor punched him again.

¶4            Perez’s friend then helped him get into his truck, and Perez
pulled out a handgun. Perez held the gun outside the driver’s side window
and fired two shots before driving away. One of these shots struck the pillar
next to the neighbor’s front door. The neighbor testified that Perez pointed




                                       2
                             STATE v. PEREZ
                            Decision of the Court

the gun directly at him before the shots were fired. Two children were
inside the apartment at the time the shots were fired.

¶5            Officers later found two shell casings near where Perez’s
truck had been parked, as well as a .9 millimeter handgun at Perez’s home.
Forensic testing linked the shell casings from the scene of the shooting to
Perez’s handgun.

¶6             Perez was arrested and charged with discharging a firearm at
a structure (a class 2 felony), drive-by shooting (a class 2 felony), aggravated
assault (a class 3 felony), and two counts of unlawful discharge of a firearm
(both class 6 felonies).1 The jury found Perez guilty of the charges and
classified them all as dangerous offenses. The superior court sentenced
Perez to concurrent, mitigated terms of imprisonment, the longest of which
is 7.5 years, with credit for 142 days of presentence incarceration. Perez
timely appealed.

                               DISCUSSION

¶7            We have read and considered counsel’s brief, and having
reviewed the record, do not find reversible error. See Leon, 104 Ariz. at 300.
Perez was present and represented by counsel at all stages of the
proceedings against him. The record reflects that the superior court
afforded Perez all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdicts. But although Perez’s sentences fall within
the range prescribed by law, the superior court failed to award presentence
incarceration credit to which Perez was entitled.

¶8            Failure to award full credit for time served in presentence
incarceration is fundamental error. State v. Cofield, 210 Ariz. 84, 86, ¶ 10
(App. 2005). A defendant is entitled to presentence incarceration credit for
all time spent in custody. See Ariz. Rev. Stat. §§ 13-712(B), -903(F) (2009);
State v. Mathieu, 165 Ariz. 20, 25 (App. 1990). Here, the superior court
awarded Perez 142 days of presentence incarceration credit. He was
arrested on December 29, 2013, and he was released on bond 87 days later
on March 25, 2014. After the guilty verdict, Perez was again taken into


1      The State also charged Perez with two counts of endangerment, but
the court directed a judgment of acquittal on one count and the jury
acquitted him of the other.


                                       3
                            STATE v. PEREZ
                           Decision of the Court

custody on July 29, 2015 and sentenced 63 days later on September 30.
Accordingly, Perez is entitled to a total of 150 days of presentence
incarceration credit.

                               CONCLUSION

¶9             Perez’s convictions and sentences are affirmed as modified to
reflect credit for 150 days of presentence incarceration. After the filing of
this decision, defense counsel’s obligations pertaining to Perez’s
representation in this appeal will end after informing Perez of the outcome
of this appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Perez shall
have 30 days from the date of this decision to proceed, if he desires, with a
pro se motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4